UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):June 17, 2010 Nevada 0-9410 90-0031917 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7327 Oak Ridge Hwy., Knoxville, Tennessee 37931 (Address of Principal Executive Offices) (866) 594-5999 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR.13e-4(c)) ITEM 5.07 Submissions of Matters to a Vote of Security Holders 1.The annual meeting of stockholders of Provectus Pharmaceuticals, Inc. was held on Thursday, June 17, 2010. At the meeting, shareholders elected the followingBoard of Directors for a term of one year: ELECTION OF DIRECTORS FOR WITHHELD H. Craig Dees, Ph.D. Timothy C. Scott, Ph.D. Eric A. Wachter, Ph.D. Stuart Fuchs Kelly M. McMasters, Ph.D. 2.Additionally, the shareholders ratified the approval of an amendment to the Amended and Restated 2002 Stock Plan, as amended, to increase the number of shares of our common stock reserved for issuance from 10,000,000 to 15,000,000. FOR:
